UNITED STATEs DISTRICT CoURT for the District of Columbia

UNITED STATES OF AMERICA

criminal Aeri@n N@. 02-096 F l I_ E D

)

)

vs. )
) JMF/JBD
l
)
)

MICHAEL GILL, jUL 2 8 2009
Defendant NANCY MA¥ER WH|IT!NGTGN. CLERK
U.S. DlSTRlCT COURT

Report and Recommendation Pertaining to
CONSENT TO MODIFY PROBATION/SUPERVISED RELEASE

lt appearing that the parties are agreed that the def`endant's conditions of supervised release/ probation
should be modified and there accordingly, being no objection thereto, IT IS RECOMMENDED THAT the
defendant's conditions of supervised release/ probation are modified so that as modified THE DEFENDANT
WILL SERVE THE NEXT 90 DAYS OF HIS TERM OF SUPERVISED RELEASE SUBJECT TO
ELECTRONIC MONITORING UNDER THE SUPERVISION OF THE PROBATION OFFICE.

S/ John M. Facciola
U.S. Magistrate Judge
Dated: July 23, 2009.

Failure to file timely objections to the findings and recommendations set forth in this report may waive

your right of appeal from an order of the District Court adopting such findings and recommendations See
Thomas v. Arn, 474 U.S. 140 (1985).

The magistrate judge having recommended that the conditions of the defendant's supervised
release/probation be modified and there being no objection thereto, IT IS ORDERED that the recommendation

of the magistrate judge is accepted.
  @/»$-

U.’S. Distn`ct Court Judge
Dated: f/'l:£\\j >»?_, z-m)~'~;